DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 1/22/2021 has been entered.
Response to Arguments
4.	Applicant’s arguments with respect to the rejections of claims 1-20 under AIA  35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Slushtz et al. (US Publication 2019/0215660).
	
Response to Amendment
Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

6.	Claims 1-5, 7-17, and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication 2015/0332622, hereinafter Liu) in view of Slushtz et al. (US Publication 2019/0215660, hereinafter Slushtz), and further in view of Wu (US Publication 2020/0005689). 
Regarding claim 1, Liu discloses a system comprising: media studio appliance comprising: 
one or more communication interfaces configured to communicatively couple with an operator console, a camera, and one or more data collectors, the camera and the data collectors being physically disposed in an environment (Liu, para’s 0029, 0053, 0054, 0087, fig’s 1, 2a); and 
one or more processors configured to: 
receive, from the operator console via the one or more communication interfaces, a first user indication to create a user video of live action in the environment (Liu, para. 0028, 0049-0054, the facts that user, via a user graphical interface, initiates a process that receives inputs from several signals and mixes those inputs to create a slideshow of images and display them on a screen implies user indication to create a video; para. 0086, one or more environmental conditions of a room (including real time environmental conditions) in which a primary display screen is located are evaluated; in addition, receiving user input from a graphical interface to generate a video is well known in the art as evidenced by Crowe, US publication 20180035136, para’s 0027 and 0033); 
collect sensor data associated with the environment from the one or more data collectors automatically responsive to the first user indication and without additional user input (Liu, para’s 0038-0045, 0053-0054, in response to an implied indication by the user to create a video, collect environmental information including weather/temperature, light and sound level automatically without additional user input); 
output, to the operator console, a set of screenplays for the user video based on a purpose for the user video automatically determined in response to the collecting and in accordance with the data associated with the environment; receive, from the operator console, a second user indication of a selected screenplay from the set of screenplays (Liu, fig. 2B, output images to display interface images from a database and corresponding to automatically determined time of day or weather/temperature in response to the collected sensor data; para’s 0032-0046-0048, 0053-0054, select by user, i.e., as a user second indication, from among a plurality of media content items and corresponding to at least one of time of day, weather/temperature, light level and sound characteristic for the video, media content items);
direct the operator console, responsive to receiving the second user indication, display a storyboard of a set of storyboards stored in association with the selected screenplay (Liu, para’s 0028-0038, receive inputs from several signals and mix those inputs in response to user selection to create a slideshow of images that fit the criteria and display them on an ambient screen). 
Liu does not explicitly disclose:
each screenplay of the set of screenplays identifying at least a list of scenes with characters;
concurrently to display a user video stream as received from the camera and a storyboard of a set of storyboards stored in association with the selected screenplay.
Slushtz discloses each screenplay of the set of screenplays identifying at least a list of scenes with characters (Slushtz, para. 0022, a user database to store current data of users and historic data of users including  name, username, location; para. 0059, Video Clip Generator may analyze the data characterizing the end-user device (its location, velocity, altitude, or the like), and may automatically compose or generate a video-clip or animation, which may comprise, for example: (a) an image or clip of a map which shows the entire trail; (b) then, an image or clip that indicate that the user is located at the beginning point of the trail; (c) then, a transfer or shift to an image of Point A, such as an image that the user captured, or an image obtained (e.g., from the Internet or site) which is associated with Point A; (d) then, depicting of the map of the trail, showing a progress indicator from Point A to Point C (e.g., a flag or a pin, or an avatar or image of the user, progressing along the map of the trail); (e) then, the image that the user captured at point C; (f) then, progress of the trail map from point C to point E, and showing of a water fountain image, with an automated caption or title "I had a Water Break here"; and so forth, with brief video-segments and/or audio-segments and/or animation-segments that correspond to segments of the real-life trip, as experienced by the user Adam via his end-user device, including in that video images and/or videos and/or audio that the user captured intentionally, and/or including also images and/or video and/or audio that the end-user device captured autonomously (e.g., if the end-user device is an Augmented Reality (AR) glasses or headset or gear that autonomously records and/or continuously records data, or a camera or device such as GoPro Hero device, or a drone or remote-controlled aircraft or airborne device), and/or images or clips of monuments or points-of-interest that are located along the identified route that was walked or traveled (e.g., optionally including images or video-segments that may be obtained from third parties, from the Internet, from other users, from previous trips of the user; user and accompanying people may be considered actors/characters of current recordings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Slushtz’s features of providing script or caption with names of users and others into Liu’s invention for enhancing user’s viewing experience.
 Liu-Slushtz discloses generating a video stream as received from a camera (see Liu, para’s 0040, 0056, and 0087 as described above) of the live action as it is being received from the camera (see Liu, para’s 0086, real time operation) but does not explicitly disclose concurrently to display a user video stream as received from the camera and a storyboard of a set of storyboards stored in association with the selected screenplay.
Wu discloses concurrently to display a user video stream as received from the camera and a storyboard of a set of storyboards stored in association with the selected screenplay (Wu, para. 0042, video clip recorded includes a sequence of image frames that are received from a camera; para. 0005, combine portion(s) of image frames with foreground template and render the combined images on a display unit).


Regarding claim 2, Liu-Slushtz-Wu discloses the system of claim 1, wherein the one or more processors are configured to direct the operator console concurrently to display the user video stream and the storyboard, such that the storyboard is overlaid on the user video stream (Liu, para. 0028, receive inputs from several signals and mix those inputs to create a slideshow of images that fit the criteria and display them on an ambient screen; Wu, para. 0005, combine portion(s) of image frames with foreground template and render the combined images on a display unit; overlaying the storyboard over the user video stream is considered a display variation of the storyboard).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 3, Liu-Slushtz-Wu discloses the system of claim 1, wherein the one or more processors are configured to direct the operator console concurrently to display the user video stream and the storyboard, such that the storyboard is displayed as a collection of storyboard images, each to visualize a corresponding frame of the storyboard (Liu, para. 0028, receive inputs from several signals and mix those inputs to create a slideshow of images that fit the criteria and display them on an ambient screen; Wu, para. 0005, combine portion(s) of image frames with foreground template and render the combined images on a display unit; displaying the storyboard as a collection of storyboard images, each to visualize a corresponding frame of the storyboard, is considered a display variation of the storyboard).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 4, Liu-Slushtz-Wu discloses the system of claim 1, wherein the one or more processors are further configured to determine the purpose for the user video automatically in response to the collecting and in accordance with the data associated with the environment (Liu, para’s 0006, 0011, 0029, automatically matching the theme of an image to its surroundings to be displayed on a primary display screen; this indicates determine a purpose of the video automatically in response to receiving the collected environmental information).

	Regarding claim 5, Liu-Slushtz-Wu discloses the system of claim 1, wherein: the one or more processors are configured further to identify a duration of the user video using the purpose and the data associated with the environment; and the one or more processors are configured to output the set of screenplays based further on the duration (Liu, para’s 0035 and 0036,  in the afternoon the image(s) displayed may include an afternoon image such as a tranquil lake or other calm natural scene; in the evening the image(s) displayed may include a sunset image; and at night the image(s) displayed may include a moonlit image.  In other words, as illustrated in FIG. 2B, in some implementations, the media content items, such as an image or slideshow of images, are displayed at the same time of day as when they were taken.  This indicates a duration in the morning, afternoon, or at night during which the video will be displayed with a particular theme). 

Regarding claim 7, Liu-Slushtz-Wu discloses the system of claim 1, further comprising: the operator console, configured to communicatively couple with the media studio appliance via at least one of the one or more communication interfaces, and comprising: a display to concurrently display the user video stream and the storyboard to the user responsive to the directing by the media studio appliance (Liu, para. 0028, receive inputs from several signals and mix those inputs to create a slideshow of images that fit the criteria and display them on an ambient screen).

Regarding claim 8, Liu-Slushtz-Wu discloses the system of claim 1, wherein the media studio appliance further comprises: a database of stored screenplays, wherein the one or more processors are configured to output the set of screenplays by retrieving the set of screenplays from the database of stored screenplays (Liu, para’s 0043 and 0047, database of media content items).

Regarding claim 9, Liu-Slushtz-Wu discloses the system of claim 1, wherein: 
the one or more processors are configured further to receive an additional video stream generated by a second camera communicatively coupled with the media studio appliance via at least one of the one or more communication interfaces (Liu, para. 0029, a plurality of personal devices such as smart phones with camera to capture additional video streams); and 
the one or more processors are configured to direct the operator console, responsive to receiving the second user indication, further to concurrently display the additional video stream with the user video stream and the storyboard (Liu, para. 0028, receive inputs from several signals and mix those inputs to create a slideshow of images that fit the criteria and display them on screen).

Regarding claim 10, Liu-Slushtz-Wu discloses the system of claim 1, wherein the one or more processors are configured further to: generate the user video by automatically editing the user video stream in accordance with the storyboard (Liu, para. 0028, receive inputs from several signals and mix those inputs to create a slideshow of images; mixing video inputs includes editing them).

Regarding claim 11, this claim comprises limitations substantially the same as claim 6; therefore it is rejected by the same reasons set forth. Liu-Slushtz-Wu further discloses memory for storing instructions (Liu, fig. 3, memory 312).  

Regarding claim 12, Liu-Slushtz-Wu discloses the system of claim 1, wherein the media studio appliance is integrated with a portable network router appliance configured to general a wireless local area network, at least one of the one or more communication interfaces operating via the wireless local area network (Liu, para’s 0050 and 0068, system is implemented in a wireless network) .

Regarding claims 13-17 and 19-20, these claims comprise limitations substantially the same as claims 1-5 and 9-10; therefore they are rejected by the same reasons set forth.

7.	Claims 6 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu-Slushtz-Wu, as applied to claims 1 and 13 above, in view of Aagaard et al. (US Publication 2003/0210329, hereinafter Aagaard).
Regarding claim 6, Liu-Slushtz-Wu discloses the system of claim 1, wherein the one or more processors are configured further to: determine one or more recommended locations associated with the environment; assign one or more scenes of the screenplay to the one or more recommended locations (Liu, para’s 0035 and 0038, geographic locations).
Liu-Slushtz-Wu does not explicitly disclose but Aagaard discloses direct, via the operator console, locating the camera in a particular one of the recommended locations associated with a particular one of the scenes for collection of a portion of the user video stream associated with the scene (Aagaard, para. 0043, determine location of a camera with respect to a scene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aagaard’s features into Liu-Slushtz-Wu’s invention for enhancing user’s viewing experience by incorporating interesting scenes into the combined video.

Regarding claim 18, this claim comprises limitations substantially the same as claim 6; therefore it is rejected by the same reasons set forth.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/LOI H TRAN/Primary Examiner, Art Unit 2484